United States Court of Appeals

                            FOR THE EIGHTH CIRCUIT


                                 ___________

                                 No. 96-2910
                                 ___________

Steve Ragan,                          *
                                      *
           Appellant,                 *
                                      *   Appeal from the United States
     v.                               *   District Court for the
                                      *   Southern District of Iowa.
D. Lynch; Charles Harper;             *
Ronald Welder; Debbie Nichols;        *
Sally Chandler Halford,               *
                                      *
           Appellees.                 *

                                 ___________

                   Submitted: March 11, 1997

                         Filed: May 15, 1997
                                 ___________

Before WOLLMAN, and BEAM, Circuit Judges and LAUGHREY,1 District Judge.
                               ___________

BEAM, Circuit Judge.


     Steve Ragan appeals the district court’s2 entry of summary judgment
against him in this 42 U.S.C. § 1983 action.     We affirm.




     1
      The Honorable Nanette K. Laughrey, United States District
Judge for the Eastern and Western Districts of Missouri, sitting by
designation.
     2
      The Honorable Ross A. Walters, United States Magistrate Judge
for the Southern District of Iowa, presiding by consent of the
parties. See 28 U.S.C. § 636(c).
I.    BACKGROUND


      Steve Ragan is serving time in the Iowa State Penitentiary (ISP) for
his robbery of a convenience store by threatening the cashier with a gun.
Ragan sent a Christmas card to the cashier in which he offered an apology
and   asked    for   forgiveness.3   This   contact   upset   the   victim.   The
administrator of the Victim Witness Assistance Program wrote a letter to
the Iowa Department of Corrections complaining on the victim’s behalf.


      Ragan was served with a disciplinary notice charging that the
correspondence violated prison rules.       A disciplinary hearing was held, at
which neither the victim nor the person who complained on her behalf
testified.     The disciplinary committee relied on the complaint and on an
investigator’s written report to find that Ragan violated Institutional
Rule 40, “Misuse of Mail, Telephone, and Other Communications.”         Ragan was
sanctioned with fifteen days of disciplinary detention, restriction to the
maximum security cellhouse for six months,4 and loss of 180 days good-
conduct time.
      Ragan filed three internal appeals of the disciplinary committee’s
determination, all of which were denied.        After serving his disciplinary
detention, Ragan filed an application for postconviction relief in state
court.     The state court found that Rule 40 did not prohibit Ragan’s
conduct.      The court then reasoned that without Rule 40, the disciplinary
committee’s decision lacked




      3
      The card was not produced at Ragan’s prison disciplinary
hearing nor is it part of the record before us.         Given the
procedural posture of this case, we accept Ragan’s representations
about the contents of the correspondence.
      4
      The district court determined that the maximum security
restriction was not at issue in this case. That finding was not
appealed and need not concern us here.

                                      -2-
any support in the evidence.    Ragan’s disciplinary record was therefore
expunged and his good-conduct time returned.


      Ragan filed this section 1983 action in federal district court
seeking damages from the ISP employee who investigated the victim’s
complaint, the administrative law judge who chaired the disciplinary
committee, and the three ISP officials who denied his administrative
appeals.   He claims that the defendants violated his Fourteenth Amendment
right to due process.5   The district court granted the defendants’ motion
for summary judgment, reasoning that since Ragan’s good-conduct time had
been returned, his only damage was the fifteen days of disciplinary
segregation, which is not protected by the Due Process Clause.        Ragan
appeals.


II.   DISCUSSION


      A due process claim is cognizable only if there is a recognized
liberty or property interest at stake.    Board of Regents v. Roth, 408 U.S.
564, 569 (1972).   Because Ragan concedes that the Due Process Clause itself
was not violated here, he must establish that the disciplinary committee
interfered with some constitutionally-protected liberty interest.


      Ragan was subjected to two sanctions: segregation and loss of good-
time credits.   He acknowledges that no liberty interest was implicated by
the segregation.     Sandin v. Conner, 115 S. Ct. 2293 (1995).        Ragan
asserts, however, that the additional loss of his good-conduct time
implicates a constitutionally-protected liberty




      5
      Ragan also alleged a First Amendment violation. The district
court found that the state’s legitimate interest in preventing the
harassment of crime victims justified restriction of Ragan’s right
of free expression. That ruling is not contested on appeal.

                                    -3-
interest.      For purposes of this case, we will assume without deciding that
Ragan faced the loss of a liberty interest.6


        When inmates are entitled to due process before being disciplined,
they must receive: (1) advance written notice of the charges; (2) an
opportunity to present evidence in their defense; (3) a written statement
by the fact finder of the reasons for the action; and (4) a decision
supported      by   some   evidence    in   the   record.   Superintendent,   Mass.
Correctional Inst. v. Hill, 472 U.S. 445, 454 (1985) (citing Wolff v.
McDonnell, 418 U.S. 539, 563-67 (1974)).            Ragan concedes he was provided
the first three elements.             His claim centers around the evidentiary
requirement.


        Ragan argues that the state court’s determination that Rule 40 did
not prohibit his conduct is equivalent to a finding that due process was
violated, which, in turn, entitles him to damages.           As an initial matter,
we   are      not   convinced   that    a    disciplinary   committee’s   erroneous
interpretation of a prison rule constitutes a due process violation under
Hill.       Regardless, Ragan has suffered no injury or, if he did, any harm
suffered has already been remedied--his good-time credits have been
returned and his disciplinary record expunged.               Because there was a
procedure available to remedy the disciplinary committee’s mistake, that
error alone does not amount to a denial of due process.         Wycoff v. Nichols,
94 F.3d 1187, 1189 (8th Cir. 1996) (no due process violation in sanctioning
inmate for conduct not prohibited by prison rules when appeal of discipline
restored good-time credits




        6
      The retention of good-time credits does not automatically
qualify as a constitutionally-protected liberty interest. Wolff
v. McDonnell, 418 U.S. 539, 556-57 (1974).        Further, we have
previously expressed doubt as to whether Iowa’s statutory scheme is
sufficiently mandatory to create a liberty interest in good time.
See Moorman v. Thalacker, 83 F.3d 970, 973 (8th Cir. 1996).

                                            -4-
because appeal procedure “constituted part of the due process [and] cured
the alleged due process violation”).


     Ragan attempts to distinguish Wycoff on the grounds that in his case
it was a state court, not prison administrators, who restored his good-
conduct time.     However, the Fourteenth Amendment requires the state to
provide him adequate procedures.   See Rendell-Baker v. Kohn, 457 U.S. 830,
838 (1982) (Due Process Clause applies to acts of states).   The Iowa state
court is just as much an arm of the state as ISP administrators.   Thus, the
process afforded Ragan by the state included a full-blown evidentiary
hearing at which Ragan was represented by counsel.   Those proceedings were
effective in vindicating any liberty interest Ragan might have had.      In
short, the system worked for Steve Ragan. Any defect in the committee’s
process has been remedied, and Ragan has suffered no deprivation without
due process.    It follows that he is not entitled to damages.


III. CONCLUSION


     We affirm the district court’s decision granting the defendants’
motion for summary judgment.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -5-